This matter is presented on motion for interest to be allowed upon the compensation awarded.
The claim for compensation in this cause was dismissed by this bureau following extended hearings on March 30th, 1934. An appeal was taken by the petitioner to the Court of Common Pleas resulting in a reversal of the trial court and an award for compensation granted. The reversal was sustained by the Supreme Court.
That part of the Workmen’s Compensation act referring to the matter of interest is found in section 21-G- (Cum. Supp. Comp. Stat. 1911-1924, p. 3882), reading as follows:
“Whenever lawful compensation shall have been withheld from an injured employee or dependents for a term of three months or more, simple interest on each weekly payment at five per centum per annum for the period of delay of each payment may, at the discretion of the Bureau, be added to the amount due at the time of settlement.”
The claim for compensation in the opinion of this bureau involved a grave factual question. The withholding of com*647pensation cannot be said to be due to bias nor prejudice on the part of the respondent. The petitioner herself, failed to file a petition until nearly two years after the date of the accident.
As the matter of granting interest is discretionary with the bureau and since it cannot be said the respondent failed to make payment of compensation by reason of negligence or prejudice, the motion will be denied, and it is therefore ordered
That the application for the allowance of interest on the compensation awarded to petitioner and the dependent, Aaron Greenhaus, be and the same is hereby dismissed.
John C. Wegner,

Referee.